DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS), submitted on 05/11/2020, 06/10/2021, and 10/29/20201, have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, and 18, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claims 5, 6, and 18]  The claims recite the limitations of “course ribbed” or “fine ribbed.”  The examiner is unable to determine the metes and bounds of the claims, since these terms are relative terms which render the claims indefinite, as one of ordinary skill in the art would not be able to ascertain the difference between what is considered “course ribbing” and what is considered “fine ribbing.”  The terms “course 
[Claim 6]  The claim recites the limitation "the ribs" in the 2nd line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, it is interpreted that “the ribs” refers to any rib found on the surface of the tube channel.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 11-18, and 20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Briggs et al. (USPN 5,868,712).
[Claims 1, 7, 12, and 13]  Briggs teaches an infusion pump (figure 1, item 50) for delivering an intravenous ("IV") fluid (column 1, lines 19-24) comprising: 
a housing (figure 1, item 70) having a vertical orientation when the infusion pump (figure 1, item 50) is positioned for operation (figure 2), the housing (figure 1, item 70) having a top side (lacking any further limitations, the examiner interprets “top side” as the entirety of the upper half of the pump housing) configured to engage a horizontal portion (figure 6) of an IV tube (figure 6, item 54) (the examiner notes the “IV tube” is part of a functional limitation and is not a positively recited claim element); and 
a seal section (figure 6; area on right side of the top side of the housing) located along at least the top side of the housing (figure 1, item 70), the seal section including 
at least one (single) rib (figure 6, item 60) positioned along the top side of the housing (figure 1, item 70), the at least one rib (figure 6, item 60) extending vertically from the top side (figure 6) and defining a tube window (figures 1 and 6, items 142/144) having a width to enable the horizontal portion of the IV tube (figure 6, item 54) to pass between edges of the tube window (figure 6), and 
a tube channel (figure 6, item 100) aligned with the tube window (figures 1 and 6, items 142/144), the tube channel (figure 6, item 100) having a horizontal orientation when the infusion pump (figure 1, item 50) is positioned for operation (figures 3 and 6), the tube channel (figure 6, item 100) in connection with the tube window (figures 1 and 6, items 142/144) and configured to contact/cradle a bottom side of the horizontal portion of the IV tube (figure 6, item 54) (figure 6).
[Claims 2, 14, and 16]  Briggs teaches the limitations of claims 1 and 12, upon which claims 2, 14, and 16, depend.  In addition, Briggs discloses a door (figure 6, item 
a recess section (figure 6, items 240/242) configured to align with the tube channel (figure 6, item 100) and the tube window (figures 1 and 6, items 142/144) when the door (figure 6, item 90) is closed, the recess section (figure 6, items 240/242) contacting a top side of the horizontal portion of the IV tube (figure 6, item 54) such that the recess section (figure 6, items 240/242), the tube window (figures 1 and 6, items 142/144), and the tube channel (figure 6, item 100) together enclose the horizontal portion of the IV tube (figure 6, item 54), and 
a channel relief lip (figure 6, item 172) configured to engage an adjacent vertical portion of the IV tube (figure 6, item 54) that is in a vertical orientation when the infusion pump (figure 1, item 50) is positioned for operation (figures 3 and 6; column 8, lines 48-52).
[Claim 3]  Briggs teaches the limitations of claim 2, upon which claim 3 depends.  Briggs further discloses the engagement of the horizontal portion of the IV tube (figure 6, item 54) by the recess section (figure 6, items 240/242), the tube window (figures 1 and 6, items 142/144), and the tube channel (figure 6, item 100) causes a third portion (figure 6) of the IV tube (figure 6, item 54) to bend that is between the horizontal portion of the IV tube (figure 6, item 54) and the vertical portion of the IV tube (figure 6, item 54).
[Claims 4 and 15]  Briggs teaches the limitations of claims 2 and 14, upon which claims 4 and 15 depend.  Briggs also teaches the roof further includes a rib (figure 6, item 172) (the examiner notes that claim 2 does not require both a recess section and a channel relief lip; in this light, claim 4 can be interpreted as dependent on claim 2 with only a recess section) that is configured to engage the seal section along at least the top side of the housing (figure 1, item 70) (figures 3 and 6; column 8, lines 48-52).
[Claims 5, 6, and 18]  Briggs teaches the limitations of claims 1 and 13, upon which claims 5, 6, and 18, depend.  In addition, Briggs teaches the tube channel (figure 6, item 100) includes a surface (see 112, 2nd rejection interpretation above) that is at least one of (i) smooth, (ii) course ribbed, or (iii) fine ribbed (figures 3 and 6, items 118/170); wherein when the tube channel (figure 6, item 100) includes the course ribbed surface (figures 3 and 6, items 118/170), the ribs are aligned with the at least one rib (figure 6, item 60) of the seal section (figure 6).
[Claims 9 and 20]  Briggs teaches the limitations of claims 1 and 12, upon which claims 9 and 20 depend.  Briggs also discloses the at least one rib (figure 6, item 60) includes an elastomeric material (column 6, lines 55-57).
[Claims 11 and 17]  Briggs teaches the limitations of claims 1 and 13, upon which claims 11 and 17 depend.  Briggs further discloses the seal section further includes a tube guidance section (figures 3 and 6; location of channel turning tubing from a horizontal to a vertical orientation) connected to the tube channel (figure 6, item 100), the tube guidance section configured to contact a second portion of the IV tube (figure 6, item 54) that is adjacent to the horizontal portion of the IV tube (figure 6, item 54), .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Briggs et al. (USPN 5,868,712).
[Claim 10]  Briggs teaches the limitations of claim 1, upon which claim 10 depends.  Although teaching at least one rib and a tube channel, Briggs does not specifically disclose that these are molded with the housing.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have constructed the infusion pump as having the rib and tube channel molded with the housing, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Allowable Subject Matter
Claims 8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        01/12/2022